Title: To Thomas Jefferson from John Walker, 11 July 1780
From: Walker, John
To: Jefferson, Thomas



Dear Sir
Philada. July 11th 1780

Your favor by the new line of Expresses I received, and should have answerd it thro’ the same channel, but the bearer was gone before it came to my hand.
I rejoice to hear of the late proceedings of our Assembly with respect to the new Scheme of Finance, the Pennsylva. Line &c; these I think are objects of vast Consequence. I wish the business of our back Lands was setled, that the Confederation might be compleated. Do you not think it would be advisable in Virginia to give up her exclusive Claims beyond the Ohio, to be guaranteed in all her Teritory on this side? From the present face of affairs here, I am doubtful whether these are not as good Terms as the Confederation could now be compleated on. The United States making us a Compensation for our extraordinary Expence incurred in the defence of that Country. I wished to have consulted you on this business before I came here, but had not the pleasure of seeing you. There is now a Committee of Congress deliberating on this Business and I suppose some steps will shortly be taken in it, but expect they will be merely recommendatory. In the mean time should be glad to know your Sentiments on the Subject.
With regard to the late vote, by which I was left out of the next year’s Delegation, my Interest could not have been more effectually promoted, tho’ certainly it had not the suaviter in modo. I now consider myself as fully absolved for the remainder of my Life, from all civil Employments, having been rejected both by my County and Country: possessd however of the Mens conscia recti and the Friendship of such as you, I envie no Man his Lot.
I am glad you kept the map sent me by my Father, it was intended chiefly for the use of your honble. Board. Part of his Letter too related to the Commonwea[lth] of Virginia. If you did not read it pray inform me, that I may send you such Extracts from it as may deserve your attention.
Perhaps you or Mrs. Jefferson may have some little Commissions here, if so I claim them as my right. Almost any thing may be had here for money enough a little will get nothing. Goods are generally about 50 Pr. Ct. above what they used to be in hard money and if paid in paper 60 for one on that. I rejoice to tell you, that in the Eastern States, where the new bills begin to circulate, there is no kind of difference between them and silver. A strong argument in favor of the Resolution of the 18th of March.
Inclosed you have the last paper to which I beg leave to refer you for news.
Offer our respectful Compts. to Mrs. Jefferson &c and believe me to be My Dear Sir Affectly. yours &c,

Jn. Walker


Madison sends the News paper.

